Citation Nr: 1540866	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the reduction of the evaluation for scar, right knee from 10 percent to noncompensable was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which decreased the Veteran's evaluation of scar, right knee, from 10 percent disabling to noncompensable, effective March 1, 2011.  The RO had previously granted service connection for right knee scar in a December 2008 rating decision, assigning a 10 percent evaluation effective November 27, 2007.  In a subsequent rating decision, the effective date of the reduction was moved to April 1, 2011.  

A hearing was held on February 5, 2013, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In November 2014, the Board issued a decision finding the reduction of the evaluation for the Veteran's service-connected right knee scar proper, and denying the appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2015 Order, the Court vacated the November 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The issue of entitlement to an initial compensable evaluation for scar, abdomen has been raised by the record in an August 2015 VA Form 21-526EZ, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The reduction in rating for service-connected right knee scar was not supported by the evidence contained in the record; the evidence of record did not contain findings sufficient to show improvement of the service-connected right knee scar.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected right knee scar from 10 percent to noncompensable was not proper; restoration of the 10 percent evaluation is therefore warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7804 (2008, 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the December 2010 rating decision which reduced the evaluation of his service-connected right knee scar from 10 percent to a noncompensable evaluation was improper.

At the outset, the Board recognizes that the Veteran's 10 percent rating was in effect from November 27, 2007, a period of less than five years.  As such, the specific protocols for reducing protected ratings are inapplicable to his claim.  See 38 C.F.R. § 3.344(a), (b) (directing that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction of a disability rating that has been in effect for five or more years); see also Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

Instead, the Veteran's claim is governed by 38 C.F.R. § 3.344(c), which applies to disabilities that are likely to improve (i.e., those with ratings in effect for five years or less).  In such instances, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, before implementing such a reduction, it is still necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in the service-connected disability has actually occurred and that such improvement actually reflects an improvement in the claimant's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the AOJ at the time the reduction was effectuated, although post-reduction evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such ex post facto evidence may not be used to justify an improper reduction.

As the Board is restoring the Veteran's 10 percent rating for right knee scar, and therefore granting in full the benefits sought on appeal, in-depth discussion of whether VA correctly followed the appropriate notice requirements is unnecessary.  If any error was committed with respect to these requirements, such error was harmless and need not be further considered.  

The next question to be addressed is whether, given the available evidence, the reduction was warranted.  In any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but also that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations involve the following: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability (38 C.F.R. § 4.2); resolving any reasonable doubt regarding the degree of disability in favor of the claimant (38 C.F.R. § 4.3); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating (38 C.F.R. § 4.7); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity (38 C.F.R. § 4.10).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286. 

Based on a review of the evidence of record, the Board finds that the reduction in the evaluation for right knee scar under Diagnostic Code 7804 was improper.  Upon further consideration of the lay and medical evidence, the Board finds that actual improvement has not been shown.

The December 2008 rating decision awarded a 10 percent evaluation for right knee scar which was painful on examination.  Prior to this decision, relevant evidence associated with the file from within the temporal bounds of the appeal period includes the following:  the Veteran's November 2007 claim describing his right knee scar as tender and painful; a November 2007 private physician statement recording objective neuro-tactile sensation test results demonstrating no sharp or dull sensation present along the scarred tissue area; and a November 2008 VA examination of the right knee documenting a well-healed 12 cm by 1 cm vertical scar and "tenderness present of the medial aspect."  

The reduction of the evaluation for right knee scar was proposed in a July 2010 rating decision.   The RO noted that the 10 percent evaluation had been assigned under a prior version of the VA regulations based on findings of a superficial scar that was painful on examination.  The current criteria were noted to require a showing of one or two scars that are unstable or painful for the assignment of a 10 percent evaluation.  The RO stated that a recent VA examination revealed a superficial scar that was not painful upon examination, warranting a noncompensable evaluation under the old and new criteria.

The March 2010 VA examination in question did, in fact, document a superficial scar over the anterior aspect of the right knee, noted to be neither painful to palpation nor to involve skin breakdown.  Although the examiner noted reviewing the Veteran's claims file, there is nothing in the one page scar examination report that references any lay statements made by the Veteran at the time of the examination with regard to his subjectively-experienced symptoms.  The claims file also includes a January 2010 Cleveland VA Medical Center (VAMC) internal medicine outpatient note relevant to the right knee.  The Veteran described right knee with decreased mobility, altered gain, no pain, but positive numbness.  On examination, the physician noted a large scar over the right knee.

Subsequent to the July 2010 rating decision proposing a reduction in rating, additional VAMC treatment records continue to note a scar without pain but with numbness over the scar region.  At the February 2013 Board hearing, the Veteran testified that his whole scar area is tender, itches all the time, and that when he touches the scar he can feel pain along the whole length.

The Board acknowledges that the RO relied on the March 2010 examiner's findings that the Veteran's scar was neither painful nor unstable; however, the November 2008 examiner also did not describe objective evidence of a painful scar, and the notation of "tenderness present of the medial aspect" appears to likely describe the right knee joint, as opposed to the scar.  The evidence before the RO at the time of the award of the 10 percent evaluation therefore included the Veteran's subjective complaints of a painful and tender scar, a VA examiner's notation of the presence of a scar, and other medical evidence of numbness/absent sensation along the scarred tissue area.  The evidence before the RO at the time of the proposed reduction continued to demonstrate numbness/absent sensation along the scar and the presence of a scar which was not noted to be painful through objective testing.  The only difference between these bodies of evidence is the lack of documented lay statements from the Veteran in the later examinations, which in and of itself does not signal improvement.

The basis of the initial rating assignment was a scar which was demonstrably painful on examination, but the examination in question arguably did not reference whether or not the scar was painful.  As the reduction was based on actual improvement, rather than clear and unmistakable error, and improvement has not been shown, the reduction cannot stand.

Thus, affording the benefit of the doubt to the Veteran, the Board finds that the Veteran's right knee scar has not improved from its state at the time of the initial award, and the subsequent decision to reduce the evaluation was not proper.  Accordingly, the 10 percent evaluation under Diagnostic Code 7804 for right knee scar is restored.


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 10 percent evaluation for service-connected right knee scar is restored, effective the date of the reduction.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


